Citation Nr: 0027672	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to assignment of a higher evaluation for 
myofascial strain of the cervical spine, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which (in part) granted service 
connection for myofascial strain, cervical spine, and 
assigned a noncompensable evaluation, effective March 1997.  
A notice of disagreement was received in September 1998, a 
statement of the case was issued in October 1998 and a 
substantive appeal was received in March 1999.  In October 
1998, the veteran testified at a personal hearing at the RO.  
In August 2000, the veteran testified at a Board 
videoconference hearing.  At the Board hearing, a motion was 
granted to hold the record open for 30 days to allow the 
veteran to submit  additional evidence, but no additional 
evidence has been received at the Board. 

The appeal also originally included the issues of entitlement 
to service connection for disability described as hiatal 
hernia and digestive tract disorder.  However, by rating 
decision in May 2000, the RO granted service connection for 
gastroesophageal reflux disease.  The RO informed the veteran 
that this grant of service connection constituted a full 
grant of the benefit sought on appeal, and in view of the 
nature of the disability, the Board agrees that the only 
issue remaining in appellate status is entitlement to an 
increased rating for myofascial strain of the cervical spine.  

At the August 2000 Board hearing, the veteran and his 
representative indicated that they wished to raise claims of 
entitlement to service connection for herniated discs of the 
cervical spine and entitlement to an increased rating for his 
service-connected headache disability.  These matters are 
hereby referred to the RO for appropriate action.  

Although certain medical records noted by the Board in the 
following decision include references to cervical disc 
complaints and findings, the decision is limited to 
consideration of the severity of the service-connected 
myofascial strain of the cervical spine. Any symptomatology 
associated with any cervical disc disorder is not being 
considered in evaluating the myofascial strain.  As noted in 
the preceding paragraph, the issue of entitlement to service 
connection for herniated discs of the cervical spine is being 
referred to the RO. 


FINDING OF FACT

The veteran's service-connected myofascial strain of the 
cervical spine is manifested by clinically demonstrated full 
range of motion, but with additional functional loss due to 
pain resulting in no more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an evaluation 
in excess of 10 percent for myofascial strain of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the assigned rating for 
myofascial strain of the cervical spine, as a residual of a 
service-connected neck injury, currently evaluated as 10 
percent disabling, does not accurately reflect the severity 
of his disability.  The veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection and, as such, the claim for an increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  With a well-grounded claim 
arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  The claims file includes the transcripts 
from two personal hearings and several VA examination 
reports, the most recent in March 2000.  Thus, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Service medical records dated in February 1989 show that the 
veteran complained of headaches since he sustained an injury 
two years earlier hitting his head on a bunker, while wearing 
a helmet.  Upon examination his neck had full range of 
motion; cervical spine X-ray was negative.  April 1989 
records show continuing bilateral cervical pain with an 
assessment of chronic cervical pain.  A July 1989 treatment 
record shows cervical pain resolved.  A July 1991 record 
indicates that the veteran complained of headaches, stiffness 
in his neck and constant occipital head pain since hitting 
the floor "while missing the mat" during a sports activity.  
January 1994 records show treatment for complaints of a 
pinched nerve in his neck and right cervical pain since 1987 
with an assessment of chronic right cervical myofascial 
trigger/tender point.  A February 1994 record indicates that 
the veteran's neck felt much "looser" and more flexible with 
a decrease in the frequency of pain and an increase in 
crepitus and the assessment was resolved right cervical 
myofascial pain. 

At a June 1994 VA examination, x-rays showed normal cervical 
spine.  

At a June 1996 VA examination, the veteran complained of neck 
pain, headaches and daily muscle spasms.  Upon examination, 
the veteran had no mass or point tenderness and no pain with 
axial compression.  The veteran could forward flex his chin 
to his chest, could lateral flex to 50 degrees both right and 
left, and had hyperextension to 35 degrees.  There was no 
evidence of pain on motion.  The diagnosis noted that the 
veteran's history suggested intermittent cervical strain, 
which the examiner believed could be related to his service 
accident, but no objective findings were found on 
examination. 

VA outpatient treatment records from January 1996 to November 
1997 show that the veteran complained of neck pain since 
1986.  An October 1997 treatment record indicates no gross 
abnormalities of the cervical spine.

Private treatment records from March 1997 to September 1998 
generally show treatment for cervicobrachial syndrome, 
cervical irritation, cervical compression, cervical 
distraction, right lateral flexion compression of the 
cervical spine, muscle tension headaches and upper thoracic 
spinal pain.  The veteran was treated with adjustments, 
cervical traction and exercise.  

In an October 1997 statement, another private chiropractor 
indicated that he had been treating the veteran since March 
1997 cervical spine pain, thoracic spine pain and paraspinal 
muscle spasms with accompanying muscle tension headaches, 
resulting from a cervical and thoracic spine injury while in 
military service.  The veteran had reported that he had 
injured himself practicing trench warfare, when he struck his 
head on a concrete walkway while running through a trench.  

Based on that statement, a VA examination was performed in 
February 1998 with a March 1998 addendum.  An October 1997 
magnetic resonance imaging (MRI) showed small subligamentous 
central disc herniation at C4-C5 with mild motion artifact 
encountered, but otherwise negative.  Upon examination, the 
veteran's posture was within normal limits and he had mild 
pain in the right paraspinals, especially in the suboccipital 
area, which was compatible with a chronic type of neuralgia.  
Range of motion and flexion was to 50 degrees, extension to 
60 degrees, lateral bending to 45 degrees, and rotation to 80 
degrees and normal.  With neck range of motion, there was no 
evidence of any pain with radiation except for headaches.  
Diagnoses included headaches related to the cervical pain 
along with the component of the suboccipital mild to moderate 
right-sided neuralgia (myofascial strain likely related to 
the trauma).  The examiner stated that the veteran had mild 
to moderate restrictions due to chronic neck pain and 
headaches in functional type tasks.  

Based on the VA examination, in a March 1998 rating decision, 
the RO granted service connection for myofascial strain of 
the cervical spine as a residual of a neck injury and 
assigned a noncompensable rating, effective March 1997.    
 
In October 1998, the veteran testified at a personal hearing 
that he saw a neurologist every 90 days, a chiropractor every 
10 to 14 days and a massage therapist for tension in his neck 
and back every 2 to 3 weeks.  The veteran stated that he had 
spasms in the back muscles to where the tension mounted and 
gave him headaches and sometimes got a sharp driving pain in 
the cervical area in the morning.  He reported that he had 
muscle spasms several times a month, which would develop to 
the point that he had to lie down or he would get a headache.  
He claimed that there was a ball-type tightness in the 
muscles surrounding C4-C5 and that he had a hard time looking 
over his right shoulder; however, chin to chest range of 
motion was not a problem.  

In November 1998, the RO assigned a 10 percent evaluation for 
myofascial strain of the cervical spine, effective from March 
1997.  

At a March 2000 VA examination, the veteran described the 
back of the neck as knotted and indicated that pain improved 
with chiropractic manipulations and medication.  Upon 
examination, neck and shoulder range of motion was full and 
symmetrical.  Right and left lateral rotations were noted.  
There were no palpable masses over the neck or upper back or 
tenderness on palpation.  Reflexes were 1+ and symmetrical.  
An X-ray of the cervical spine was unremarkable.  The 
impression was chronic myofascial syndrome requiring 
chiropractic manipulations or pharmaceutical intervention for 
relief.

At his August 2000 Board hearing, the veteran testified that 
he could turn his head to the left and right without 
immediate pain, but that repetitive motion like looking over 
the shoulder caused muscle spasms and would turn into a 
migraine headache eventually.  The veteran reported that he 
did exercises to strengthen his neck and saw a chiropractor 
and a massage therapist to ameliorate the problem.  He 
explained that most of his pain occurred in the C4-C5 area of 
the neck where he had herniated discs and also about five 
inches down the spine.  
     
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, in cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson, supra.  

The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5290.  Diagnostic Code 5290 
provides that the following ratings are appropriate for 
limitation of motion of the cervical spine:  10 percent for 
slight limitation of motion; 20 percent for moderate 
limitation of motion; and 30 percent for severe limitation of 
motion.  38 C.F.R. § 4.71a; Diagnostic Code 5290 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Id. at 
204-06.

After a review of the evidence, the Board finds that a rating 
in of 10 percent for the veteran's service-connected cervical 
spine disability is not warranted. The veteran's service-
connected cervical spine disability is primarily manifested 
by some pain with certain types of motion.  As the veteran 
has full range of motion of the cervical spine with some pain 
on motion (see DeLuca, supra.), the Board finds that the 
degree of functional limitation of motion due to pain more 
nearly approximates slight limitation of motion of the 
cervical spine, so as to warrant a 10 percent rating under 
Diagnostic Code 5290.  38 C.F.R. § 4.71a.  In this regard, 
VA's General Counsel concluded that, even if the veteran 
technically has full range of motion but the motion is 
inhibited by pain, a minimum compensable rating under 38 
C.F.R. 4.45 should be considered.  VAOPGCPREC 9-98 (August 
14, 1998).

A rating in excess of 10 percent for myofascial strain of the 
cervical spine, however, is not warranted, because, even with 
considerations of pain, the evidence does not demonstrate 
that limitation of motion of the cervical spine more nearly 
approximates moderate limitation of motion.  For these 
reasons, the Board must find that the criteria for 
entitlement to a rating in excess of 10 percent for 
myofascial strain of the cervical spine have not been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

